Exhibit 10.2

 

FIRST AMENDMENT

 

FIRST AMENDMENT, dated as of June 5, 2020 (this “Agreement”), among Thermo
Fisher Scientific Inc., a Delaware corporation (the “Company”), the Lenders
party hereto and JPMorgan Chase Bank, N.A., as administrative agent (the
“Administrative Agent”), which shall amend that certain Bridge Credit Agreement,
dated as of April 17, 2020 (the “Credit Agreement”), by and among the Company,
the Lenders from time to time party thereto, the Administrative Agent and the
other parties thereto.

 

W I T N E S S E T H:

 

WHEREAS, the Company, the Lenders and the Administrative Agent are parties to
the Credit Agreement;

 

WHEREAS, the Company has requested that the Credit Agreement be amended as set
forth herein;

 

WHEREAS, as permitted by Section 10.01 of the Credit Agreement, the Company, the
Required Lenders and the Administrative Agent consent to the amendments to the
Credit Agreement described in Section 2 below upon the terms and conditions set
forth herein;

 

NOW, THEREFORE, the parties hereto hereby agree as follows:

 

SECTION 1.   Defined Terms. Capitalized terms used but not defined herein shall
have the meanings assigned to such terms in the Credit Agreement.

 

SECTION 2.   Amendments to Credit Agreement. Effective as of the Amendment
Effective Date (as defined below), each Lender party hereto (which collectively
constitute the Required Lenders) hereby consents to amend the Credit Agreement
as follows:

 

(a)            The definition of “Consolidated Leverage Ratio” in Section 1.01
of the Credit Agreement is hereby amended and restated in its entirety as
follows:

 

“Consolidated Net Leverage Ratio” means, as of any date of determination, the
ratio of (a) all Indebtedness of the Company and its Subsidiaries outstanding as
of such date minus unrestricted cash and cash equivalents (but, for the
avoidance of doubt (and without duplication of the effect of the provisos to
Sections 7.03 and 7.04), excluding the netting of any proceeds of Acquisition
Debt or any Indebtedness in favor of the Target excluded from Indebtedness
pursuant to Section 7.03 or 7.04) of the Company and its Subsidiaries as of such
date to (b) Consolidated EBITDA for the period of the four fiscal quarters most
recently ended; provided, however, that Consolidated EBITDA shall be calculated
on a Pro Forma Basis to give effect to the Acquisition and any other acquisition
or sale of a Subsidiary or operating division thereof, in each case, for more
than $3,000,000,000.”

 

(b)            Clause (ix) of the definition of “Excluded Indebtedness” in
Section 1.01 of the Credit Agreement is hereby amended by replacing the words
“other Indebtedness not to exceed $750,000,000” with the words “other
Indebtedness not to exceed $1,750,000,000”.

 

(c)            Section 4.04 of the Credit Agreement is hereby amended by
replacing all references to “the Effective Date” therein with the words “the
Effective Date or the effectiveness of the First Amendment hereto”.

 



 

  2

 

(d)            Section 7.03 of the Credit Agreement is hereby amended by
(i) replacing all references to “Consolidated Leverage Ratio” with references to
“Consolidated Net Leverage Ratio” and (ii) replacing the words “greater than 4.5
to 1.0” with the words “greater than 5.0 to 1.0”.

 

(e)            Exhibit C of the Credit Agreement is hereby amended and restated
to be in the form of Annex A hereof.

 

SECTION 3.   Conditions to Effectiveness. This Agreement shall become effective
on the first date on which each of the following conditions has been satisfied
or waived (the date on which such conditions shall have been so satisfied or
waived, the “Amendment Effective Date”):

 

(a)            Counterparts. The Administrative Agent (or its counsel) shall
have received from the Company, the Administrative Agent and the Required
Lenders either (i) a counterpart of this Agreement duly executed by such party
or (ii) written evidence reasonably satisfactory to the Administrative Agent
(which may include telecopy or other electronic transmission (e.g., “pdf” or
“tif” via electronic mail) of a signed signature page (whether signed manually
or electronically) of this Agreement) that such party has signed a counterpart
of this Agreement; and

 

(b)            Fees and Expenses. The Administrative Agent shall have received
on or before the Amendment Effective Date all reasonable and documented fees and
expenses required to be paid to the Administrative Agent in connection with the
preparation and negotiation of this Agreement pursuant to and in accordance with
the terms of Section 10.04 of the Credit Agreement, provided that such fees and
expenses have been invoiced at least three Business Days prior to the Amendment
Effective Date.

 

The Administrative Agent shall notify the Company and the Lenders of the
Amendment Effective Date, and such notice shall be conclusive and binding.

 

SECTION 4.   Representations and Warranties. The Company hereby represents to
the Administrative Agent and each Lender, as follows:

 

(a)            The execution, delivery and performance by the Company of this
Agreement have been duly authorized by all necessary corporate or other
organizational action. No approval, consent, exemption, authorization, or other
material action by, or material notice to, or material filing with (other than
any SEC filing by the Company in compliance with the SEC disclosure
obligations), any Governmental Authority is necessary or required in connection
with the execution, delivery or performance by, or enforcement against, the
Company of this Agreement. This Agreement has been duly executed and delivered
by the Company. This Agreement constitutes a legal, valid and binding obligation
of the Company, enforceable against the Company in accordance with its terms,
subject to applicable Debtor Relief Laws and general principles of equity,
regardless of whether considered in a proceeding in equity or at law.

 

(b)            At the time of and immediately after giving effect to this
Amendment, no Default or Event of Default has occurred and is continuing.

 



 

  3

 

SECTION 5.   Effect on the Loan Documents.

 

(a)            Except as specifically amended herein, all Loan Documents shall
continue to be in full force and effect and are hereby in all respects ratified
and confirmed. The Company hereby agrees, with respect to each Loan Document to
which it is a party, that all of its obligations, liabilities and indebtedness
under such Loan Document shall remain in full force and effect on a continuous
basis after giving effect to this Agreement.

 

(b)            Upon the Amendment Effective Date, each reference in the Credit
Agreement to “this Agreement,” “herein,” “hereto,” “hereunder,” “hereof,” or in
the other Loan Documents to the “Credit Agreement”, or, in each case, words of
like import shall mean and be a reference to the Credit Agreement, as amended
and modified by this Agreement.

 

(c)            Except as expressly set forth in this Agreement, the execution,
delivery and effectiveness of this Agreement shall not operate as a waiver of
any right, power or remedy of any Lender or the Administrative Agent under any
of the Loan Documents, nor constitute a waiver of any provision of any of the
Loan Documents.

 

(d)            The Company and the other parties hereto acknowledge and agree
that this Agreement shall constitute a Loan Document.

 

SECTION 6.   GOVERNING LAW; WAIVER OF JURY TRIAL; SUBMISSION TO JURISDICTION.
THIS AGREEMENT AND ANY CLAIMS, CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER
IN CONTRACT OR TORT OR OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS
AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE
STATE OF NEW YORK. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN
ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS
AGREEMENT. THE COMPANY IRREVOCABLY AND UNCONDITIONALLY AGREES THAT IT WILL NOT
COMMENCE ANY ACTION, LITIGATION OR PROCEEDING OF ANY KIND OR DESCRIPTION,
WHETHER IN LAW OR EQUITY, WHETHER IN CONTRACT OR IN TORT OR OTHERWISE, AGAINST
THE ADMINISTRATIVE AGENT, ANY LENDER, OR ANY RELATED PARTY OF THE FOREGOING IN
ANY WAY RELATING TO THIS AGREEMENT IN ANY FORUM OTHER THAN THE UNITED STATES
DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK SITTING IN THE BOROUGH OF
MANHATTAN (OR IF SUCH COURT LACKS SUBJECT MATTER JURISDICTION, THE SUPREME COURT
OF THE STATE OF NEW YORK SITTING IN THE BOROUGH OF MANHATTAN), AND ANY APPELLATE
COURT FROM ANY THEREOF, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND
UNCONDITIONALLY SUBMITS TO THE JURISDICTION OF SUCH COURTS AND AGREES THAT ALL
CLAIMS IN RESPECT OF ANY SUCH ACTION, LITIGATION OR PROCEEDING MAY BE HEARD AND
DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, IN SUCH FEDERAL COURT.

 



 

  4

 

SECTION 7.   Amendments; Execution in Counterparts; Electronic Signatures.

 

(a)            This Agreement may not be amended, nor may any provision hereof
be waived, except in accordance with Section 10.01 of the Credit Agreement.

 

(b)            This Agreement may be executed by one or more of the parties to
this Agreement on any number of separate counterparts, and all of said
counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery of an executed signature page of this Agreement by email or
facsimile transmission shall be effective as delivery of a manually executed
counterpart hereof.

 

(c)            The words “delivery”, “execute,” “execution,” “signed,”
“signature,” and words of like import in this Amendment and any document
executed in connection herewith shall be deemed to include electronic signatures
or the keeping of records in electronic form, each of which shall be of the same
legal effect, validity or enforceability as a manually executed signature,
physical delivery thereof or the use of a paper-based recordkeeping system, as
the case may be, to the extent and as provided for in any applicable law,
including the Federal Electronic Signatures in Global and National Commerce Act,
the New York State Electronic Signatures and Records Act, or any other similar
state laws based on the Uniform Electronic Transactions Act; provided that
notwithstanding anything contained herein to the contrary neither the
Administrative Agent nor any Lender is under any obligation to agree to accept
electronic signatures in any form or in any format unless expressly agreed to by
the Administrative Agent or such Lender pursuant to procedures approved by it
and provided further without limiting the foregoing, upon the request of any
party, any electronic signature shall be promptly followed by such manually
executed counterpart.

 

[Remainder of page intentionally left blank.]

 



 
 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their respective proper and duly authorized officers
as of the day and year first above written.

 

  THERMO FISHER SCIENTIFIC INC.         By: /s/ Anthony H. Smith   Name: Anthony
H. Smith   Title: Vice President of Tax & Treasury and Treasurer

 

[First Amendment to Bridge – Signature Page]

 





 

 

  JPMORGAN CHASE BANK, N.A.,   as Administrative Agent and Lender         By:
/s/ Stephen Lescher   Name: Stephen Lescher   Title: Vice President

 

[First Amendment to Bridge – Signature Page]

 





 

 

  MORGAN STANLEY SENIOR FUNDING, INC.,   as a Lender         By: /s/ Anish Shah
  Name: Anish Shah   Title: Authorized Signatory         MORGAN STANLEY BANK,
N.A.,   as a Lender         By: /s/ Anish Shah   Name: Anish Shah   Title:
Authorized Signatory

 

[First Amendment to Bridge – Signature Page]

 





 

 

  BANK OF AMERICA, N.A.,   as a Lender         By: /s/ Joseph L. Corah   Name:
Joseph L. Corah   Title: Director

 

[First Amendment to Bridge – Signature Page]

 





 

 

  HSBC Bank Plc         By: /s/ Giovanna Padua   Name: Giovanna Padua   Title:
Director

 

[First Amendment to Bridge – Signature Page]

 





 

 

  MIZUHO BANK, LTD.         By: /s/ Tracy Rahn   Name: Tracy Rahn   Title:
Executive Director

 

[First Amendment to Bridge – Signature Page]

 





 

 

  DEUTSCHE BANK AG CAYMAN ISLANDS BRANCH         By: /s/ Ming K. Chu   Name:
Ming K. Chu                   ming.k.chu@db.com   Title:
Director                           +1-212-250-5451         By: /s/ Jonathan
Krissel   Name: Jonathan Krissel            jonathan.krissel@db.com   Title:
Managing Director        +1-212-250-8030

 

[First Amendment to Bridge – Signature Page]

 





 

 

  BNP Paribas         By: /s/ Brendan Heneghan   Name: Brendan Heneghan   Title:
Director         By: /s/ Karim Remtoula   Name: Karim Remtoula   Title: Vice
President

 

[First Amendment to Bridge – Signature Page]

 





 

 

  Citibank, N.A.,   as a Lender         By: /s/ Pranjal Gambhir   Name: Pranjal
Gambhir   Title: Vice-President

 

[First Amendment to Bridge – Signature Page]

 





 

 

  CREDIT SUISSE AG, Cayman Islands Branch         By: /s/ Lingzi Huang   Name:
Lingzi Huang   Title: Authorized Signatory         By: /s/ Emerson Almeida  
Name: Emerson Almeida   Title: Authorized Signatory

 

[First Amendment to Bridge – Signature Page]

 





 

 

  MUFG Bank Ltd.,   as a Lender         By: /s/ David Meisner   Name: David
Meisner   Title: Vice President

 

[First Amendment to Bridge – Signature Page]

 





 

 

  Sumitomo Mitsui Banking Corporation         By: /s/ Michael Maguire   Name:
Michael Maguire   Title: Managing Director

 

[First Amendment to Bridge – Signature Page]

 





 

 

 

  U.S. Bank National Association    

 

  By: /s/ Maria Massimino   Name: Maria Massimino   Title: Vice President

 

[First Amendment to Bridge – Signature Page]

 



 

 

  Bank of China, New York Branch    

 

  By: /s/ Raymond Qiao   Name: Raymond Qiao   Title: Executive Vice President

 

[First Amendment to Bridge – Signature Page]

 





 

 

  THE BANK OF NOVA SCOTIA,   as a Lender

 

  By: /s/ Arjun Talwalkar   Name: Arjun Talwalkar   Title: Director

 

[First Amendment to Bridge – Signature Page]

 



 



 

  ING Bank N.V., Dublin Branch    

 

  By: /s/ Barry Fehily   Name: Barry Fehily   Title: Managing Director       By:
/s/ Sean Hassett   Name: Sean Hassett   Title: Director

 

[First Amendment to Bridge – Signature Page]

 



 



 

  KeyBank National Association    

 

  By: /s/ Jason A. Nichols   Name: Jason A. Nichols   Title: Vice President

 

[First Amendment to Bridge – Signature Page]

 





 

 

  Nordea Bank Abp, New York Branch    

 

  By: /s/ Leena Parker   Name: Leena Parker   Title: Senior Vice President      
By: /s/ Ola Anderssen   Name: Ola Anderssen   Title: First Vice President

 

[First Amendment to Bridge – Signature Page]

 





 

 

  Wells Fargo Bank, N.A.,    

 

  By: /s/ Andrea S Chen   Name: Andrea S Chen   Title: Managing Director

 

[First Amendment to Bridge – Signature Page]

 





 

 

Annex A

 

FORM OF

COMPLIANCE CERTIFICATE

 

[See attached]

 



A -1

 

 

EXHIBIT C

 

[FORM OF]

COMPLIANCE CERTIFICATE

 

Financial Statement Date: __________, ____

 

To:         JPMorgan Chase Bank, N.A., as Administrative Agent

 

Ladies and Gentlemen:

 

Reference is made to that certain Bridge Credit Agreement, dated as of April 17,
2020 (as amended, restated, extended, supplemented or otherwise modified in
writing from time to time, the “Agreement;” the terms defined therein being used
herein as therein defined), among Thermo Fisher Scientific Inc., a Delaware
corporation (the “Company”), the Lenders from time to time party thereto and
JPMorgan Chase Bank, N.A., as Administrative Agent.

 

The undersigned [chief executive officer] [chief financial officer] [treasurer]
[assistant treasurer] [controller] of the Company hereby certifies as of the
date hereof in his/her capacity as such (and not in his/her individual capacity)
that he/she is the _______________________________ of the Company, and that, as
such, he/she is authorized to execute and deliver this Compliance Certificate to
the Administrative Agent on the behalf of the Company, and that:

 

[Use following paragraph 1 for fiscal year-end financial statements]

 

1.            [Attached hereto as Schedule 1 are the year-end audited financial
statements required to be delivered by Section 6.01(a) of the Agreement for the
fiscal year of the Company ended as of the above date, together with the report
and opinion of a Registered Public Accounting Firm of nationally recognized
standing required by such section][The Company has timely filed its Form 10-K
with the SEC]; and

 

[Use following paragraph 1 for fiscal quarter-end financial statements]

 

1.            [Attached hereto as Schedule 1 are the unaudited financial
statements required to be delivered by Section 6.01(b) of the Agreement for the
fiscal quarter of the Company ended as of the above date][The Company has timely
filed its Form 10-Q with the SEC]. Such financial statements fairly present in
all material respects the financial condition, results of operations,
shareholders’ equity and cash flows of the Company and its Subsidiaries in
accordance with GAAP as at such date and for such period, subject to normal
year-end audit adjustments and the absence of footnotes; and

 

[select one:]

 

to the best knowledge of the undersigned, as of the date of this Compliance
Certificate , no Default exists, ][except as set forth below]

 

2.            The financial covenant analyses and information set forth on
Schedule [2][1] attached hereto are true and accurate on and as of the date of
this Compliance Certificate.

 

C-2
Form of Compliance Certificate

 



 

 

IN WITNESS WHEREOF, the undersigned has executed this Compliance Certificate as
of _____________________, _____________.

 

THERMO FISHER SCIENTIFIC INC.

 

By:     Name:     Title:    

 

C-3
Form of Compliance Certificate

 



 

 

For the Quarter/Year ended __________________ (“Statement Date”)

 

SCHEDULE [2][1]

 

to the Compliance Certificate

 

($ in 000’s)

 

Consolidated EBITDA for four fiscal quarters ending on above date (the “Subject
Period”)

 

(in accordance with the definition of Consolidated EBITDA as set forth in the
Agreement)

 

            Consolidated
EBITDA Quarter
Ended Quarter
Ended Quarter
Ended Quarter
Ended Twelve Months
Ended

Consolidated Net Income

 

         

+ income tax expense

 

         

+ interest expense, amortization or writeoff of debt discount and debt issuance
costs and commissions, discounts and other fees and charges associated with
Indebtedness (including the Loans)

 

         

+ depreciation and amortization expense

 

         

+ amortization of intangibles and organization costs

 

         

+ extraordinary, unusual or non-recurring non-cash expenses or losses
(including, whether or not otherwise includable as a separate item in the
statement of Consolidated Net Income for the Subject Period, non-cash losses on
sales of assets outside of the ordinary course of business)

 

         

+ any extraordinary, unusual or non-recurring cash expenses or losses to the
extent they do not exceed, in the aggregate, $75,000,000 during the Subject
Period

 

         

 

C-4

Form of Compliance Certificate

 





 

 

+ stock-based compensation expense

 

          + non-recurring cash charges incurred in the four consecutive fiscal
quarter period commencing with the quarter during which the applicable
transaction described in clause (a) and (b) below is consummated, (a) related to
the Acquisition, including related non-recurring integration costs of the
Company and its Subsidiaries, in an aggregate amount not to exceed $300,000,000
in the aggregate for such four consecutive fiscal quarter period and (b) related
to any other Qualified Acquisition, including related non-recurring integration
costs of the Company and its Subsidiaries, in an aggregate amount not to exceed
$250,000,000 for each such Qualified Acquisition for such four consecutive
fiscal quarter period          

- interest income

 

         

- extraordinary, unusual or non-recurring non-cash income or gains (including,
whether or not otherwise includable as a separate item in the statement of
Consolidated Net Income for the Subject Period, non-cash gains on the sales of
assets outside of the ordinary course of business)

 

         

- extraordinary, unusual or non-recurring cash income or gains to the extent
they exceed, in the aggregate, $75,000,000 during the Subject Period

 

         

- income tax credits (to the extent not netted from income tax expense)

 

          Consolidated EBITDA          

 

C-5

Form of Compliance Certificate

 



 



 

Consolidated Interest Expense for four fiscal quarters ending on the Subject
Period

 

(in accordance with the definition of Consolidated Interest Expense as set forth
in the Agreement)

 

Consolidated Interest Expense Quarter
Ended Quarter
Ended Quarter
Ended Quarter
Ended Twelve Months
Ended

total cash interest expense (including that attributable to Capital Lease
Obligations) of the Company and its Subsidiaries for the Subject Period with
respect to all outstanding Indebtedness of the Company and its Subsidiaries

 

         

- all commissions, discounts and other fees and charges owed with respect to
letters of credit and bankers’ acceptance financing

 

          + net costs under Swap Contracts in respect of interest rates to the
extent such net costs are allocable to the Subject Period in accordance with
GAAP           Consolidated Interest Expense          

 

I.            Section 7.03 – Consolidated Net Leverage Ratio.

 

A.

Indebtedness of the Company and its Subsidiaries outstanding at Statement Date:


$_________ B. Unrestricted cash and cash equivalents (but, for the avoidance of
doubt (and without duplication of the effect of the provisos to Sections 7.03
and 7.04 of the Credit Agreement), excluding the netting of any proceeds of
Acquisition Debt or any Indebtedness in favor of the Target excluded from
Indebtedness pursuant to Section 7.03 or 7.04 of the Credit Agreement) of the
Company and its Subsidiaries as of the Statement Date: $_________ C.

Consolidated EBITDA for the Subject Period:


$_________ D.

Consolidated Net Leverage Ratio ((Line I.A – Line I.B) ÷ Line I.C): 

$_________ E. Maximum Permitted Consolidated Net Leverage Ratio for the
following Subject Periods:   (a)    For the first two full consecutive fiscal
quarters ended on or after the Closing Date: 5.0 to 1.0   (b)   The two fiscal
quarters following immediately after the first two consecutive fiscal quarters
ended on or after the Closing Date: 4.0 to 1.0   (c)    Each fiscal quarter
ended thereafter: 3.5 to 1.0

 

C-6

Form of Compliance Certificate

 





 

 

II.            Section 7.04 – Consolidated Interest Coverage Ratio.

 

A. Consolidated EBITDA for the Subject Period: $_________ B. Consolidated
Interest Expense for the Subject Period: $_________

C.

Consolidated Interest Coverage Ratio (Line I.A ÷ Line I.B): 

$_________ D. Minimum Permitted Consolidated Interest Coverage Ratio: 3.0 to 1.0

 

C-7

Form of Compliance Certificate

 





 